UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                               June 29, 2011
                    Nos. 10-1833, 10-2415, 10-2518 and 10-2519

                                United States of America
                                           v.
                                Jose J. Lopez, Appellant
                                     Appellant No. 10-1833

                               United States of America
                                          v.
                             Pedro Esparza-Diaz, Appellant
                                Appellant No. 10-2415

                              United States of America
                                          v.
                      Pedro Manuel Arrelucea-Zamudio, Appellant
                                   Appellant No. 10-2518

                                United States of America
                                            v.
                          Silvestre Brito-Hernandez, Appellant
                                     Appellant No. 10-2519

    (D.N.J. Nos. 09-cr-00623-1, 09-cr-00449-1, 08-cr-00136-1 and 08-cr-007811-1)

Present:       FISHER, JORDAN and COWEN, Circuit Judges.

               1.    Motion by Appellant in 10-1833 to amend the opinion filed on
                     6/16/11

                                        Respectfully,
                                        Clerk/tyw
_________________________________ORDER________________________________
The foregoing motion is granted.
                                 By the Court,

                                         /s/ D. Michael Fisher
                                         Circuit Judge
Dated:         June 30, 2011
tyw/cc:        Lisa Van Hoeck, Esq.
               Lisa E. Lewis, Esq.
               Mark E. Coyne, Esq.
               Caroline A. Sadlowski, Esq.
               Jennifer H. Chin, Esq.
               Steven G. Sanders, Esq.
               Maggie F. Moy, Esq.